IN THE SUPREME COURT OF PENNSYLVANIA
EASTERN DISTRICT

JAMES LEEDS, SR., INDIVIDUALLY AND  No.93 EM 2015
AS EXECUTOR OF THE ESTATE OF ‘

ANNE BRENNAN LEEDS; JAMES

LEEDS, JR.; EDWARD S. LEEDS; RYAN

A. LEEDS; PATRICIA CORR; AND ;

CHELSEA DALSEY, INDIVIDUALLY AND 

AS THE EXECUTRIX OF THE ESTATE '

OF MARCELLA DALSEY; GRACE

DALSEY; ROBERT DALSEY; AND JOHN

DALSEY,

Petitioners

GULFSTREAM AEROSPACE
CORPORATION (DELAWARE);
GULFSTREAM AEROSPACE
CORPORATION (GEORGIA); SK
TRAVEL, L.L.C.; HONEYWELL
INTERNATIONAL; PARKER HANNIFIN
CORPORATION,

Respondents

PER CURIAM
AND NOW, this 17th day of November, 2015, the Application for an Exercise of

King’s Bench Power or Extraordinary Jurisdiction is DENIED, and the Application to

Substitute Corrected and Updated Affidavit is DISMISSED AS MOOT.